Exhibit 10.21

JOINDER AGREEMENT

TO STOCK ISSUANCE AGREEMENT

THIS JOINDER AGREEMENT TO STOCK ISSUANCE AGREEMENT (this “Agreement”) is
effective this 1st day of January 2018. All capitalized terms used but not
defined herein shall have the respective meanings ascribed to them in the Stock
Issuance Agreement dated as of June 9, 2015, by and among Oragenics, Inc., a
Florida corporation (the “Company”), and Intrexon Corporation, a Virginia
corporation (the “Stockholder Agreement”).

WHEREAS, Intrexon Corporation has effective January 1, 2018 transferred the
rights and obligations of the Stockholder Agreement, subject to Intrexon
Corporation retaining certain obligations under Section 7.1 of the Stockholder
Agreement, to its wholly-owned subsidiary ActoBio Therapeutics, Inc., a Delaware
corporation;

NOW, THEREFORE, in consideration of the foregoing, and of the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

Section 1. Party to the Agreement The parties hereto agree that ActoBio
Therapeutics, Inc. is hereby made a party to the Stockholder Agreement and
ActoBio Therapeutics, Inc. hereby agrees to become a party to the Stockholder
Agreement and to be bound by, and subject to, all of the representations,
covenants, terms and conditions of the Stockholder Agreement. Notwithstanding
the foregoing, Intrexon Corporation shall remain subject to Section 7.1 of the
Stockholder Agreement for the time period set forth in such Section 7.1.
Execution and delivery of this Agreement by ActoBio Therapeutics, Inc.
constitutes execution and delivery of the Stockholder Agreement, without further
action of any party.

Section 2. Governing Law. This Joinder Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida,
without reference to the conflict of laws principles thereof.

Section 3. Counterparts. This Joinder Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

[Signature Page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Joinder Agreement as of the
date first above written.

 

ActoBio Therapeutics, Inc. /s/ Donald P. Lehr Donald P. Lehr, President Intrexon
Corporation /s/ Donald P. Lehr Donald P. Lehr, Chief Legal Officer

 

ACCEPTED: Oragenics, Inc.

/s/ Alan F. Joslyn

Alan F. Joslyn, Chief Executive Officer